Citation Nr: 0006882	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for service-connected pterygium of both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which granted a claim by the veteran 
seeking entitlement to service connection for pterygium of 
both eyes, assigning a noncompensable disability rating.

This case was originally before the Board in November 1998, 
at which time it remanded the case back to the RO for 
additional evidentiary development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's visual acuity is corrected to 20/25, 
bilaterally, with less than 4 diopters of spherical 
correction between the two eyes and no keratoconus.  There is 
no loss of field of vision due to the bilateral pterygium.

3.  The evidence does not show an exceptional nor unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.



CONCLUSION OF LAW

The criteria for an increased (compensable) original 
disability rating for service-connected pterygium of both 
eyes have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. §§  3.321(b)(1), 4.75, 4.83a, 4.84a, 
Diagnostic Codes (DCs) 6034, 6061-6079  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim for an 
increased (compensable) original disability rating for 
bilateral pterygium is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81  (1990).  Here, the 
veteran established service-connection for pterygium of both 
eyes and appealed the initial grant of less-than-complete 
benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(where a veteran appeals the RO's initial assignment of a 
rating, for a service-connected disorder, that constitutes 
less than a complete grant of benefits permitted under the 
rating schedule, he or she has established a well-grounded 
claim).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
this case was remanded back to the RO in November 1998 for 
the purpose of ensuring full evidentiary development.  
Pursuant to that remand, the veteran was provided an updated 
VA eye examination and given the opportunity to submit any 
additional evidence in support of his claim.  Overall, the 
veteran was provided 3 VA examinations for evaluation of his 
bilateral eye disorder.  In addition, the RO attempted to 
obtain all medical records, both private and VA, that he 
indicated were available.  The Board finds no evidence in the 
claims file indicating that there may be pertinent evidence 
available but not yet of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no complaints of, treatment for, 
or diagnosis of pterygium or any other eye disorders.

Private medical records show that the veteran was treated for 
pterygium of the eyes in February 1987; a pterygium of the 
right eye was removed.  Visual acuity was 20/20 bilaterally.  
Outpatient records from December 1989 to May 1990 show 
additional treatment for pterygium of the eyes.  The right 
eye pterygium returned in December 1989.  The veteran 
underwent right conjunctival transplant in January 1990.  

A March 1991 private physician's letter indicates that the 
veteran had a left eye pterygium removed in 1982 and a right 
eye pterygium removed in 1985 and, again, in 1989, the latter 
also involving a conjunctival flap.  Uncorrected vision was 
20/20.  Examination revealed that right and left pterygium 
was present.  Diagnosis was "recurrent pterygium, [left] 
greater than [right]."  The letter notes that the veteran 
complained of headaches and blurred near vision.  The 
examining physician opined that the blurred vision was due to 
presbyopia.  The headaches could not be related to his 
pterygium.

An April 1995 private physician's letter reflects that the 
veteran's vision was correctable to 20/20 in the right eye 
and 20/25 in the left eye.  He had bilateral pterygium.

A November 1995 private evaluation record indicates that the 
veteran had recurrent bilateral pterygium, which interfered 
with his daily activities in the laboratory.

A July 1996 private evaluation record shows that the 
veteran's pterygium of the left eye had grown from 3 
millimeters to 4 millimeters.  There was no significant 
thinning of the cornea.

A September 1996 VA eye examination report reflects that the 
bilateral pterygium was not causing visual disability, but 
that the disorder needed to be followed closely.  Visual 
acuity was corrected to 20/20 in the right eye and 20/25 in 
the left eye.

In a December 1996 rating decision, the RO granted service 
connection for pterygium of both eyes and assigned a 
noncompensable disability evaluation, effective August 21, 
1995.

A February 1997 private evaluation record indicates that the 
veteran was examined in January 1997 and, at that time, had 
15 percent loss of central vision in the right eye and 5 
percent loss of central vision in the left eye.

In a June 1997 letter, the veteran indicated that his 
pterygium adversely affected his ability to work as a medical 
technologist because his job required using a microscope 
accurately.

A September 1997 VA eye examination report indicates that the 
veteran continued to have bilateral pterygium.  A pterygium 
was close to the visual axis in the right eye and, if 
dilated, could affect visual acuity; the left eye was not 
visually affected.  Corrected visual acuity was 20/25 in the 
right eye and 20/30 in the left eye.

A May 1999 VA eye examination report reflects that the 
veteran had corrected visual acuity of 20/25 bilaterally.  
Refraction required +.75 diopters in the right eye and +1.00 
diopters in the left eye.  Confrontational visual field was 
normal, with no Goldman visual field indicated.  Diagnosis 
was inactive pterygium, bilaterally, with a lesion 
approaching the visual axis in the right eye.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
It must be noted that the pyramiding of various diagnoses of 
the same disability is prohibited.  38 C.F.R. § 4.14  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the veteran's bilateral eye disorder is rated 
according to DC 6034 of the Rating Schedule.  That code 
specifically pertains to pterygium of the eyes.  It 
authorizes a disability rating based on loss of vision.  
38 C.F.R. §§ 4.83a, 4.84a, DC 6034  (1999).  Impairment of 
visual acuity is addressed in DCs 6061 to 6079.  Those codes 
provide for a compensable disability rating when visual 
acuity is at least 20/50 in one eye and at least 20/40 in the 
other eye.  38 C.F.R. § 4.84a, DC 6079  (1999).  Visual 
acuity is to be measured based on the "best distance vision 
obtainable after best correction by glasses," unless there 
is a difference of more than 4 diopters of spherical 
correction between the two eyes or the presence of 
keratoconus.  38 C.F.R. § 4.75  (1999).  Here, the most 
recent medical evidence shows that the veteran's visual 
acuity is corrected to 20/25 bilaterally, with no noted 
keratoconus and only .25 diopter difference in spherical 
correction between the eyes.  The worst measured visual 
acuity was 20/25 in the right eye and 20/30 in the left eye.  
Neither of these measurements of visual acuity meet the 
schedular criteria for a compensable rating.

It is noteworthy that eye disorders may alternatively be 
rated based on contraction of visual fields.  38 C.F.R. 
§§ 4.76, 4.76a  (1999).  However, in this case, no loss of 
field of vision is shown.  The most recent medical evidence 
specifically indicates that the veteran's field of vision was 
normal.

The Board notes that the veteran appealed the initial 
assignment of a noncompensable disability rating for his 
service-connected pterygium.  This necessitates that the 
Board consider not only whether he is currently entitled to 
an increased disability rating for his eye disorder, but also 
whether or not he was entitled to an increased disability 
rating at any time since the effective date of his initial 
grant of service connection, even if only temporarily.  
Fenderson, supra (separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings) (citations omitted); see 
38 C.F.R. §§ 3.400, 3.500  (1998).  In this regard, the Board 
finds that the medical evidence of record at the time of the 
RO's initial grant of service connection is most probative.  
Id.  However, the Board finds that a staged rating is not 
warranted.  No evidence at any time shows that the veteran 
had corrected visual acuity of at least 20/50 in one eye and 
at least 20/40 in the other eye.

Overall, the Board finds that a schedular compensable rating 
is not authorized for the veteran's bilateral pterygium.

The veteran has argued that his eye disorder adversely 
affects his work as a laboratory technologist.  His 
accredited representative requested that he be considered for 
an extraschedular rating.  The RO considered the 
applicability of an extraschedular rating in its August 1999 
Supplemental Statement of the Case, finding that such a 
rating was not warranted.

The law provides that:

the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards. 

38 C.F.R. § 3.321(b)(1)  (1999).  While the Board does not 
have the authority to actually assign an extraschedular 
rating, the regulations do not preclude the Board from 
considering whether a referral to the appropriate officials 
for assignment of an extraschedular rating is warranted.  
Floyd v. Brown, 9 Vet. App. 88  (1996); see also VAOPGCPREC 
6-96  (August 16, 1996).  In this case, the Board finds no 
exceptional circumstances rendering inapplicable the 
schedular disability rating standards.  The Rating Schedule 
reflects the average impairment in earning capacity resulting 
from service-connected disabilities, 38 C.F.R. § 4.1  (1999), 
and no evidence in the claims file suggests that the 
veteran's pterygium fall outside that contemplated by the 
Rating Schedule.  Specifically, the evidence does not show 
frequent hospitalization due to his pterygium.  In addition, 
marked interference with employment is not shown.  The 
veteran has argued that his service-connected eye condition 
affects his ability to accurately use a microscope during his 
job as a medical technologist.  First, the Board finds that 
the veteran's visual acuity is corrected to 20/25 
bilaterally.  Second, any impairment in visual acuity was 
related to presbyopia, not to his service-connected 
pterygium.  Third, that the veteran has difficulty with the 
accurate use of a microscope does not suggest that he has 
"marked interference" with all employment.  Finally, the 
Board finds that the veteran is currently fully employed, 
another fact indicating that he does not have a disability 
causing marked interference with employment.  Overall, the 
Board finds no unusual or exceptional disability picture 
rendering the Rating Schedule impractical.  Hence, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); 38 U.S.C. § 1155  (1999); 38 C.F.R. 
§§ 3.321(b), 4.1  (1999).

In light of the above, the Board finds that entitlement to an 
increased (compensable) original disability rating for 
service-connected pterygium of both eyes is not warranted.  
Thus, the claim is denied.


ORDER

An increased (compensable) original disability rating for 
service-connected pterygium of both eyes is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

